DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the detector molecule of the second semiconductor-based sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of expediting prosecution, Claim 5 has been examined as if being dependent on claim 3, which positively recites the detector molecule on the second insulating layer.  The Applicants are advised, amending claim 5 to depend from claim 3, which is the first positive recitation of “the detector molecule of the second semiconductor-based sensor” in the claims, is one way to resolve the indefiniteness issues.

Claim 24 recites the limitation "the change in the electrical property of the second semiconductor-based sensor" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. The Applicants are advised, amending the limitation to recite “the change in the corresponding electrical property of the second semiconductor-based sensor" is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4, 6, 9-10, 15-19, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maedler et al. (Tunable nanowire Wheatstone bridge for improved sensitivity in molecular recognition).
Regarding claim 1, Maedler discloses a device (Fig. 1), comprising
a first semiconductor-based sensor (see: sensing wires/sensor D) comprising a first insulating layer (pg. 2/col. 2/ln. 8-14, see: 20 nm layer of Al2O3) functionalized with a detector molecule (see: functionalized sensing wire); and
a second semiconductor-based sensor in electrical communication with the first semiconductor-based sensor (see: sensing wires/sensors A-C), the second semiconductor-based sensor comprising a second insulating layer (pg. 2/col. 2/ln. 8-14, see: 140 nm layer of Al2O3),
wherein the first insulating layer and the second insulating layer are configured such that when the first semiconductor-based sensor and the second semiconductor-based sensor are exposed to a fluid comprising an analyte, a change in an electrical property of the first semiconductor-based sensor is greater than a change in a corresponding electrical property of the second semiconductor-based sensor (pg. 2/col. 2/ln. 8-14, see: two sets of nanowires exposed to fluid, one covered by 20 nm Al2O3, the other covered by 140 nm Al2O3, which makes the latter less susceptible to changes in the fluid),
wherein the device is configured to output a differential electrical property based at least in part on the change in electrical property of the first semiconductor-based sensor and the change in electrical property of the second semiconductor-based sensor (see: Wheatstone bridge configuration, which provides a balanced output voltage from the nanowires).
Regarding claim 4, although the prior art does not disclose the change in the electrical property of the first semiconductor-based sensor is at least two times greater than the change in a corresponding electrical property of the second semiconductor-based sensor, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 6, Maedler further discloses the thickness of the second insulating layer is greater than or equal to 2 times the thickness of the first insulating layer and less and less than or equal to 50 times the thickness of the first insulating layer (pg. 2/col. 2/ln. 8-14, see: two sets of nanowires exposed to fluid, one covered by 20 nm Al2O3, the other covered by 140 nm Al2O3).
Regarding claim 9, Maedler further discloses the dielectric constant of the first insulating layer is greater than the dielectric constant of the second insulating layer (pg. 2/col. 2/ln. 8-14, see: two sets of nanowires exposed to fluid, one covered by 20 nm Al2O3, the other covered by 140 nm Al2O3; it is well known in the art, as film thickness increases, the dielectric contact decreases).
Regarding claim 10, Maedler further discloses the first insulating layer and/or the second insulating layer comprises an oxide (pg. 2/col. 2/ln. 8-14, see: two sets of nanowires exposed to fluid, one covered by 20 nm Al2O3, the other covered by 140 nm Al2O3).
Claims 15-18 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
Regarding claim 19, Maedler further discloses the electrical property is an electrical property selected from the group consisting of voltage, resistance, conductance, and current (Fig. 2, see: output voltage).

Regarding claim 24, Maedler discloses a method, comprising:
exposing a device to a fluid comprising an analyte (pg. 2/col. 2/ln. 8-14, see: two sets of nanowires exposed to fluid), the device comprising:
a first semiconductor-based sensor comprising a first insulating layer functionalized with a detector molecule, and a second semiconductor-based sensor in electrical communication with the first semiconductor-based sensor, the second semiconductor-based sensor comprising a second insulating layer (see: rejection of claim 1 above); and
	measuring a change in an electrical property of the first semiconductor-based sensor and a change in a corresponding electrical property of the second (Fig. 2, see: output voltage); and
outputting the differential electrical property based at least in part on the change in the electrical property of the first semiconductor-based sensor and the change in the electrical property of the second semiconductor-based sensor (see: Wheatstone bridge configuration, which provides a balanced output voltage from the nanowires).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maedler et al. (Tunable nanowire Wheatstone bridge for improved sensitivity in molecular recognition).
Regarding claim 2, Maedler discloses a device (Fig. 1), comprising
a first semiconductor-based sensor (see: sensing wires/sensor D) comprising a first insulating layer (pg. 2/col. 2/ln. 8-14, see: 20 nm layer of Al2O3) functionalized with a detector molecule (see: functionalized sensing wire); and
a second semiconductor-based sensor in electrical communication with the first semiconductor-based sensor (see: sensing wires/sensors A-C), the second (pg. 2/col. 2/ln. 8-14, see: 140 nm layer of Al2O3).
Maedler does not explicitly disclose the first insulating layer is at least 2 times the thickness of the second insulating layer.
As the dielectric constant is a variable that can be modified, among others, by adjusting said thickness of the insulating layer, with said dielectric constant decreasing as the thickness of the insulating layer is increased, the precise thickness of the insulating layer would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed thickness of the insulating layer cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the thickness of the insulating layers in the apparatus of Maedler to obtain the desired dielectric constants (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 7 and 8, Maedler does not explicitly disclose the thickness of the first insulating layer is greater than or equal to 2 nm and less than or equal to 5 nm, and the thickness of the second insulating layer is greater than or equal to 10 nm and less than or equal to 100 nm.
As the dielectric constant is a variable that can be modified, among others, by adjusting said thickness of the insulating layer, with said dielectric constant decreasing . 
Claims 3, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maedler et al. (Tunable nanowire Wheatstone bridge for improved sensitivity in molecular recognition), in view of Chen et al. (US 2010/0039126 A1).
Regarding claim 3, Maedler does not explicitly disclose the second insulating layer is functionalized with the detector molecule.
Chen teaches an analogous functionalized nanochannel (nanowire) sensor array (Fig. 2, Fig. 3) comprising a plurality silicon nanochannels (16) coated with Al2O3 (28), each nanochannel having an outer surface functionalized to chemically interact with the species to create a corresponding surface potential [0006].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further functionalize the other sensing wires in the device disclosed by (Chen: [0022]).
Regarding claim 5, although the prior art does not disclose the capacitance between the first semiconductor-based sensor and a layer of charge formed when the first semiconductor-based sensor is exposed to the fluid and the analyte binds the detector molecule of the first semiconductor-based sensor is greater than the capacitance between the second semiconductor and a layer of charged formed when the second semiconductor-based sensor is exposed to the fluid and the analyte binds the detector molecule of the second semiconductor-based sensor, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 11, Maedler does not explicitly disclose the detector molecule comprises an antibody, a DNA fragment, and/or RNA fragment.
Chen teaches an analogous functionalized nanochannel (nanowire) sensor array (Fig. 2, Fig. 3) comprising a plurality silicon nanochannels (16) coated with Al2O3 (28), each nanochannel having an outer surface functionalized with antibodies [0006].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize the sensing wires in the device disclosed by Maedler with antibodies, as taught by Chen, in order to provide for improved signal strength and signal-to-noise ratio to a plurality of different species (Chen: [0022]).  It .  

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the cited prior art (Maedler) fails to teach or suggest a device “configured to output a differential electrical property based at least in part on the change in electrical property of the first semiconductor-based sensor and the change in electrical property of the second semiconductor-based sensor”.  Maedler explicitly discloses a tunable nanowire Wheatstone bridge for molecular recognition (Fig. 1).  Wheatstone bridge circuits output a balanced voltage from the sensing wires, which is considered by the Examiner to be analogous to the functions instantly recited in the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/Primary Examiner, Art Unit 1797